          Case 2:20-cv-01707-RSM-JRC Document 18 Filed 04/15/21 Page 1 of 4




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6    NINTENDO OF AMERICA INC.,
                                                           NO. 2:20-cv-01707-RSM-JRC
 7                             Plaintiff,                  _____________________
                       vs.                                FINAL JUDGMENT AND
 8
                                                          PERMANENT INJUNCTION
      LE HOANG MINH, d/b/a WINMART
 9
                               Defendant.
10

11
             The Clerk of this Court, having previously entered default against Defendant Le Hoang
12
     Ming, d/b/a Winmart (“Defendant”), Dkt. 15, and this matter having come before the Court on
13
     Plaintiff Nintendo of America Inc.’s Motion for Entry of Default Judgment (“Motion”), Dkt. 16,
14
     against Defendant, the Court has determined that Nintendo’s Motion should be GRANTED.
15
     Therefore, pursuant to the Digital Millennium Copyright Act’s (DMCA) anti-trafficking
16
     provisions under 17 U.S.C. § 1201 and abuse of the DMCA’s counter-notification system under
17
     17 U.S.C. § 512(f), and this Court’s inherent equitable powers, IT IS THEREFORE
18
     ORDERED:
19
            1.       A permanent injunction is entered against Defendant, its officers, agents, servants,
20
     employees, attorneys, and all other persons or entities in active concert, participation, or privity
21
     with any of these parties, shall be permanently enjoined and restrained from:
22
                 A. Circumventing or assisting to circumvent any technological security measures
23
                     that effectively controls access to Nintendo’s copyrighted works;
24

25



      Final Judgment and Permanent Injunction
                                                                       Pirkey Barber PLLC
                                                                       1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-RSM-JRC                    -1-                 Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 18 Filed 04/15/21 Page 2 of 4




 1                B. Manufacturing, offering for sale, selling, providing, distributing, exporting,

 2                   importing, shipping, or otherwise trafficking in, into the United States or to

 3                   customers located in the United States, directly or indirectly, any and all products,

 4                   services, devices, components or parts thereof that are primarily designed or

 5                   produced for circumventing the technological security measures for Nintendo’s

 6                   consoles, products and protected works (“circumvention devices”); and

 7                C. Offering for sale, selling, providing, distributing, exporting, importing, or

 8                   shipping to any persons or other entities located in the United States any

 9                   circumvention device(s), including specifically Defendant’s RCM Loader

10                   product, or any circumvention device(s) identical in function offered by

11                   Defendant, under any name; and

12                D. Directly or indirectly infringing, or causing, enabling, facilitating, encouraging,

13                   promoting, and inducing or participating in the infringement of, any of Nintendo’s

14                   copyrighted works, whether now in existence or hereafter created.

15           2.      It is further ORDERED all other persons or entities in active concert,

16   participation, or privity with Defendant, including specifically any seller or online marketplaces

17   who receive actual notice of this Order, shall immediately cease and permanently refrain from

18   offering for sale, selling, providing, distributing, exporting, importing, or shipping to any persons

19   or other entities located in the United States Defendant’s circumvention device(s), including

20   specifically Defendant’s RCM Loader product, or any circumvention device(s) identical in

21   function offered by Defendant, under any name.

22           3.      Defendant and those with actual notice of this Order shall within three (3) business

23   days of receipt of this Order disable and cease providing services for any vendor accounts that

24   engage in the advertisement and/or sale of Defendant’s circumvention device(s), including

25



      Final Judgment and Permanent Injunction
                                                                        Pirkey Barber PLLC
                                                                        1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-RSM-JRC                    -2-                  Austin, TX 78702
                                                                        (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 18 Filed 04/15/21 Page 3 of 4




 1   specifically Defendant’s RCM Loader product, or any device or electronic material that violates

 2   Nintendo’s rights under the DMCA.

 3            4.     It is further ORDERED under 17 U.S.C. § 1203 Nintendo may authorize the

 4   seizure, impoundment, and destruction of all circumvention devices, all copies of software

 5   accompanying the RCM Loader, and all other electronic material or physical devices—including

 6   any hard drives or other electronic storage devices containing such material—that violate

 7   Nintendo’s rights under the DMCA or infringe upon copyrights owned or exclusively licensed

 8   by Nintendo.

 9            5.     It is further ORDERED that the Court awards $2,500 of statutory damages under

10   17 U.S.C. § 1203(c)(3)(a).

11            6.     No bond or other security is required in connection with this Final Judgment and

12   Permanent Injunction.

13            7.     For three years from the date of entry of final judgment, the Court shall retain

14   jurisdiction for the purpose of modifying or interpreting this Order, the enforcement thereof or

15   the punishment of any violations thereof. See 17. U.S.C. § 1203(c)(4) (providing that courts may

16   award triple damages upon finding that a person violated § 1201 or § 1202 within three years

17   after entry of final judgment).

18            8.     Within thirty (30) days after service of judgment with notice of entry thereof,

19   Defendant shall file with the Court and serve upon Nintendo a written report under oath setting

20   forth in detail the manner in which Defendant has complied with the preceding paragraphs of this

21   Order.

22            9.     Any violation of this Order may be punishable as a contempt of Court, in addition

23   to any and all other remedies available at law or in equity.

24            10.    Nintendo may serve this judgment electronically on Defendant by sending it to

25   the same email address listed in this Court’s order authorizing electronic service of process.



      Final Judgment and Permanent Injunction
                                                                      Pirkey Barber PLLC
                                                                      1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-RSM-JRC                   -3-                 Austin, TX 78702
                                                                      (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 18 Filed 04/15/21 Page 4 of 4




 1           11.     With no remaining claims to adjudicate in this matter, final judgment as to liability

 2   in this action shall be entered against Defendant and in favor of Nintendo on all of the claims set

 3   forth in Nintendo’s Complaint.

 4           DATED this 15th day of April, 2021.

 5

 6

 7                                                  A
                                                    RICARDO S. MARTINEZ
 8
                                                    CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11
     DATED April 15, 2021
12
                                                   Presented by: s/ Christopher Weimer
13                                                     Christopher Weimer (pro hac vice forthcoming)
                                                       Travis W. Wimberly (pro hac vice forthcoming)
14
                                                       Pirkey Barber PLLC
15                                                     1801 E. 6th St., Suite 300
                                                       Austin, TX 78702
16                                                     (512) 322-5200
                                                       (512) 322-5201 (fax)
17                                                     cweimer@pirkeybarber.com
18                                                     twimberly@pirkeybarber.com

19                                                     s/ Chelsey L, Mam
                                                       Michael Rosenberger
20                                                     Chelsey L. Mam
                                                       Gordon Tilden Thomas & Cordell LLP
21                                                     One Union Square
                                                       600 University St., Suite 2915
22                                                     Seattle, WA 98101
                                                       (206) 467-6477
23                                                     (206) 805-3161 (fax)
                                                       mrosenberger@gordontilden.com
24                                                     cmam@gordontilden.com

25                                                     Attorneys for Plaintiff Nintendo of America, Inc.



      Final Judgment and Permanent Injunction
                                                                        Pirkey Barber PLLC
                                                                        1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-RSM-JRC                    -4-                  Austin, TX 78702
                                                                        (512) 322-5200
